 Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.1 Filed 09/10/21 Page 1 of 19




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN

JACOB MEISELS,                             )
                                           )
                                           )   Case No.
                   Plaintiff,              )
                                           )   COMPLAINT FOR
                                           )
      v.                                   )   VIOLATION OF THE
                                           )   FEDERAL SECURITIES LAWS
GP STRATEGIES CORPORATION,                 )
                                           )   JURY TRIAL DEMANDED
SCOTT N. GREENBERG,                        )
MARSHALL S. GELLER, RICHARD                )
                                           )
C. PFENNIGER, JR., STEVEN E.               )
KOONIN, SAMUEL D. ROBINSON,                )
                                           )
TAMAR ELKELES, JACQUES                     )
MANARDO, and ADAM H.                       )
                                           )
STEDHAM,                                   )
                                           )
                   Defendants.             )
                                           )

      Plaintiff Jacob Meisels (“Plaintiff”), upon information and belief, including

an examination and inquiry conducted by and through his counsel, except as to

those allegations pertaining to Plaintiff, which are alleged upon personal belief,

alleges the following for his Complaint:

                NATURE AND SUMMARY OF THE ACTION

      1.    This is an action brought by Plaintiff against GP Strategies

Corporation (“GP” or the “Company”) and the members of its Board of Directors

(the “Board” or the “Individual Defendants”) for their violations of Sections 14(a)

and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission (“SEC”) Rule
 Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.2 Filed 09/10/21 Page 2 of 19




14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed transaction,

pursuant to which GP will be acquired by Learning Technologies Group plc

(“LTG”) through LTG’s subsidiaries Learning Technologies Acquisition

Corporation (“US Holdco”) and Gravity Merger Sub, Inc. (“Merger Sub”) (the

“Proposed Transaction”).

      2.     On July 15, 2021, GP issued a press release announcing that it had

entered into an Agreement and Plan of Merger with LTG dated July 15, 2021 (the

“Merger Agreement”).         Under the terms of the Merger Agreement, GP

stockholders will receive $20.85 in cash for each share of GP common stock they

own (the “Merger Consideration”).          The Proposed Transaction is valued at

approximately $394 million.

      3.     On August 24, 2021, LTG filed a Schedule 14A Definitive Proxy

Statement (the “Proxy Statement”) with the SEC. The Proxy Statement, which

recommends that GP stockholders vote in favor of the Proposed Transaction, omits

or misrepresents material information concerning, among other things: (i) the

Company’s financial projections; (ii) the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by the Company’s

financial advisor Jefferies LLC (“Jefferies”); and (iii) potential conflicts of interest

faced by Company insiders. Defendants authorized the issuance of the false and




                                         -2-
 Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.3 Filed 09/10/21 Page 3 of 19




misleading Proxy Statement in violation of Sections 14(a) and 20(a) of the

Exchange Act.

      4.     In short, unless remedied, GP’s public stockholders will be irreparably

harmed because the Proxy Statement’s material misrepresentations and omissions

prevent them from making a sufficiently informed voting or appraisal decision on

the Proposed Transaction. Plaintiff seeks to enjoin the stockholder vote on the

Proposed Transaction unless and until such Exchange Act violations are cured.

                          JURISDICTION AND VENUE

      5.     This Court has jurisdiction over the claims asserted herein for

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9

promulgated thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. §

78aa, and 28 U.S.C. § 1331 (federal question jurisdiction).

      6.     This Court has jurisdiction over the defendants because each

defendant is either a corporation that conducts business in and maintains operations

within this District, or is an individual with sufficient minimum contacts with this

District so as to make the exercise of jurisdiction by this Court permissible under

traditional notions of fair play and substantial justice.

      7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff’s claims arose in this District, where a substantial portion of the actionable

conduct took place, where most of the documents are electronically stored, and




                                          -3-
 Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.4 Filed 09/10/21 Page 4 of 19




where the evidence exists.        GP maintains office facilities in this District.

Moreover, each of the Individual Defendants, as Company officers or directors,

has extensive contacts within this District.

                                  THE PARTIES

      8.     Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of GP.

      9.     Defendant GP is a Delaware corporation with its principal executive

offices located at 70 Corporate Center, 11000 Broken Land Parkway, Suite 300,

Columbia, Maryland 21044 and offices located at 3155 W. Big Beaver Road, Suite

300, Troy, Michigan 48084. GP is a global workforce transformation provider of

organizational and technical performance solutions. GP’s common stock trades on

the New York Stock Exchange under the ticker symbol “GPX.”

      10.    Defendant Scott N. Greenberg (“Greenberg”) has been Chairman of

the Board since August 2018 and a director of the Company since 1987.

Defendant Greenberg previously served as Chief Executive Officer (“CEO”) of the

Company from April 2005 until June 2020, President of the Company from 2001

until 2006, Chief Financial Officer from 1989 until 2005, Executive Vice President

from 1998 to 2001, Vice President from 1985 to 1998, and held various other

positions since joining the Company in 1981.




                                         -4-
 Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.5 Filed 09/10/21 Page 5 of 19




      11.   Defendant Marshall S. Geller (“Geller”) has been a director of the

Company since 2002.

      12.   Defendant Richard C. Pfenniger, Jr. (“Pfenniger”) has been a director

of the Company since 2005.

      13.   Defendant Steven E. Koonin (“Koonin”) has been a director of the

Company since 2016.

      14.   Defendant Samuel D. Robinson (“Robinson”) has been a director of

the Company since 2016.

      15.   Defendant Tamar Elkeles (“Elkeles”) has been a director of the

Company since 2018.

      16.   Defendant Jacques Manardo (“Manardo”) has been a director of the

Company since 2018.

      17.   Defendant Adam H. Stedham (“Stedham”) has been CEO of the

Company since July 2020, and a director since 2020.

      18.   Defendants identified in paragraphs 10-17 are referred to herein as the

“Board” or the “Individual Defendants.”

                      OTHER RELEVANT ENTITIES

      19.   LTG is a public limited company incorporated in England and Wales,

with its principal executive offices are located at 15 Fetter Lane, London EC4A

1BW, United Kingdom. LTG is a leader in the high-growth workplace learning




                                      -5-
 Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.6 Filed 09/10/21 Page 6 of 19




and talent industry. It offers end-to-end learning and talent management solutions,

from strategic consultancy, through a range of content and platform solutions, to

analytical insights that enable corporate and government clients to close the gap

between current and future workforce capability. LTG’s common stock is traded

on the London Stock Exchange’s AIM under the ticker symbol “LTG.L.”

      20.   US Holdco is a Delaware corporation and a direct wholly owned

subsidiary of LTG.

      21.   Merger Sub is a Delaware corporation and a wholly owned subsidiary

of US Holdco.

                       SUBSTANTIVE ALLEGATIONS

Background of the Company

      22.   GP is a leading workforce transformation partner, providing custom

workforce performance solutions for all levels of an organization. GP’s solutions

include business consulting, leadership development, learning strategies &

solutions, managed learning services, sales solutions, technology implementation

& adoption solutions, and technical services. The Company operates three solution

categories: organizational performance solutions, technical performance solutions

and automotive performance solutions. GP provides managed learning services

solutions spanning the full life-cycle of the training process, including the

management of training departments and administrative processes for our




                                       -6-
 Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.7 Filed 09/10/21 Page 7 of 19




customers. The breadth of its service and product offerings, which encompass

fully integrated managed learning services solutions as well as discrete services,

allows it to better serve the needs of clients by providing them with a single-source

solution for custom training, consulting and technical services.

      23.    On August 9, 2021, the Company announced its second quarter 2021

financial results. Revenue was $128.8 million compared to $106.1 million for the

second quarter of 2020, or an increase of 21.3%. Gross profit was $23.8 million,

or 18.5%, compared to $15.9 million, or 15.0%, for the second quarter of 2020.

Net income was $2.5 million, compared to a net loss of $0.6 million for the second

quarter of 2020. Earnings per share reached $0.14, compared to a net loss per

share of $(0.04) for the second quarter of 2020.

The Proposed Transaction

      24.    On July 15, 2021, GP issued a press release announcing the Proposed

Transaction. The press release states, in relevant part:

      COLUMBIA, Md., July 15, 2021 -- GP Strategies Corporation
      (NYSE: GPX), a global workforce transformation solutions provider,
      today announced it has entered into a definitive agreement to be
      acquired by Learning Technologies Group (AIM: LTG.L), a provider
      of services and technologies for digital learning and talent
      management, for $20.85 per GP Strategies share in cash, in a
      transaction valued at approximately $394 million. This transaction
      represents a premium of 40% over the volume weighted average
      closing price of GP Strategies shares over the past 180 days, 30% over
      the volume weighted average closing price over the past 60 days and
      32% over the closing price on July 14, 2021, the last trading day prior




                                         -7-
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.8 Filed 09/10/21 Page 8 of 19




    to this announcement. GP Strategies’ Board of Directors has
    unanimously approved the transaction.

    Together, Learning Technologies Group and GP Strategies will create
    one of the world’s largest workforce transformation companies
    providing solutions to help organizations and their employees operate
    more effectively by delivering innovative and superior training,
    consulting, and business improvement services that are customized to
    meet its clients’ needs. This transaction will also provide GP
    Strategies access to a larger client base, broader product and services
    offerings, and a larger global footprint, unlocking substantial value
    and growth opportunities driven by greater scale, diversity and
    balance across all products, services, and geographies.

    “This transaction represents a tremendous opportunity for our
    customers and our talented employees to work with the global leader
    in workplace talent and learning, while providing our shareholders
    with a meaningful premium to our existing stock price,” said Adam
    Stedham, Chief Executive Officer at GP Strategies. “This combination
    not only accelerates our growth strategy, but it will also bolster GP
    Strategies’ best-in-class platform with complementary products and
    specialist services to drive successful and meaningful workforce
    transformation for our clients. Together, we will offer a customized,
    holistic tool kit to organizations at the forefront of workplace
    innovation all around the globe.”

    Mr. Stedham continued, “This agreement with Learning Technologies
    Group is a true testament to the many strengths of our organization,
    including our reputation in the industry, technical expertise and highly
    qualified workforce. This combination will position both companies
    for immediate success and long-term growth while providing GP
    Strategies shareholders with immediate and certain premium value.”

    “LTG has long admired GP Strategies and has been in regular contact
    with their management about a possible combination over the past few
    years, said Jonathan Satchell, Chief Executive of Learning
    Technologies Group. “I look forward to welcoming GP’s teams and
    people, who are joining an exciting journey as we benefit from
    consolidation of the growing corporate learning and talent
    management industry.”



                                     -8-
 Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.9 Filed 09/10/21 Page 9 of 19




      The transaction is expected to be completed during the fourth quarter
      of 2021, subject to GP Strategies shareholder approval, regulatory
      clearances, and other customary closing conditions. Upon closing of
      the transaction, GP Strategies will become a division of Learning
      Technologies Group and its shares will no longer be listed on the
      NYSE. The Company expects to continue to go to market with the GP
      Strategies brand and portfolio of offerings.

      Sagard Capital Partners Management, GP Strategies’ largest
      shareholder, supports the transaction and has entered into a voting and
      support agreement to vote its shares in favor of the transaction, subject
      to customary terms and conditions.

      Advisors

      Jefferies LLC is serving as exclusive financial advisor and Hogan
      Lovells is serving as legal adviser to GP Strategies in connection with
      the transaction.

      Jefferies Sachs International is serving as exclusive financial advisor,
      Numis Securities Limited is serving as debt advisor and DLA Piper is
      serving as legal advisor to Learning Technologies Group in
      connection with the transaction.

Insiders’ Interests in the Proposed Transaction

      25.   GP insiders are the primary beneficiaries of the Proposed Transaction,

not the Company’s public stockholders. The Board and the Company’s executive

officers are conflicted because they will have secured unique benefits for

themselves from the Proposed Transaction not available to Plaintiff and the public

stockholders of GP.

      26.   Notably, GP insiders stand to reap substantial financial benefits for

securing the deal with LTG. Pursuant to the Merger Agreement, all outstanding



                                        -9-
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.10 Filed 09/10/21 Page 10 of 19




Company restricted stock units (“RSUs”), and performance-based restricted stock

units (“PSUs”) will vest upon closing of the merger.      The following tables

summarize the value of the RSUs and PSUs held by Company insiders:




      27.   Further, if they are terminated in connection with the Proposed

Transaction, GP’s named executive officers stand to receive substantial cash

severance payments as set forth in the following table:




                                       - 10 -
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.11 Filed 09/10/21 Page 11 of 19




The Proxy Statement Contains Material Misstatements or Omissions

      28.      The defendants filed a materially incomplete and misleading Proxy

Statement with the SEC and disseminated it to GP’s stockholders. The Proxy

Statement misrepresents or omits material information that is necessary for the

Company’s stockholders to make an informed voting decision on the Proposed

Transaction.

      29.      Specifically, as set forth below, the Proxy Statement fails to provide

Company stockholders with material information or provides them with materially

misleading information concerning: (i) the Company’s financial projections; (ii)

the data and inputs underlying the valuation analyses performed by the Company’s

financial advisor, Jefferies; and (iii) potential conflicts of interest faced by

Company insiders.

Material Omissions Concerning the Company’s Financial Projections

      30.      The Proxy Statement omits material information regarding Company

management’s financial projections.

      31.      For example, with respect to GP’s July 2021 Financial Forecasts, the

Proxy Statement fails to disclose the line items underlying the Company’s: (i)



                                        - 11 -
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.12 Filed 09/10/21 Page 12 of 19




Adjusted EBITDA; (ii) EBIT; (iii) After-Tax EBIT; and (iii) Unlevered Free Cash

Flow.

        32.   Similarly, with respect to GP’s April 2021 Financial Forecasts, the

Proxy Statement fails to disclose the Company’s (i) EBIT; (ii) After-Tax EBIT;

and (iii) Unlevered Free Cash Flow, as well as the line items underlying the

Company’s Adjusted EBITDA.

        33.   The omission of this information renders the statements in the

“Certain Unaudited Prospective Financial Information” section of the Proxy

Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Jefferies’ Financial Analyses

        34.   The Proxy Statement describes Jefferies’ fairness opinion and the

various valuation analyses performed in support of its opinion. However, the

description of Jefferies’ fairness opinion and analyses fails to include key inputs

and assumptions underlying these analyses. Without this information, as described

below, GP’s public stockholders are unable to fully understand these analyses and,

thus, are unable to determine what weight, if any, to place on Jefferies’ fairness

opinion in determining whether to vote in favor of the Proposed Transaction or

seek appraisal.

        35.   With respect to Jefferies’ Discounted Cash Flow Analysis, the Proxy

Statement fails to disclose: (i) quantification of GP’s estimated calendar year 2025




                                       - 12 -
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.13 Filed 09/10/21 Page 13 of 19




normalized, unlevered, after-tax free cash flows; (ii) quantification of GP’s

terminal values; (iii) quantification of the inputs and assumptions underlying the

discount rates of 11.0% to 11.5%; and (iv) GP’s net debt, net cash, and fully

diluted outstanding shares utilized in the analysis.

      36.    With respect to Jefferies’ Selected Public Companies Analysis and

Selected Transactions Analysis, the Proxy Statement fails to disclose the individual

multiples and financial metrics for each of the companies and transactions

observed, respectively.

      37.    With respect to Jefferies’ Equity Research analysis, the Proxy

Statement fails to disclose: (i) the individual price targets used in the analysis; and

(ii) the sources thereof.

      38.    The omission of this information renders the statements in the

“Opinion of Financial Advisor” section of the Proxy Statement false and/or

materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Company Insiders’ Potential Conflicts of
Interest

      39.    The Proxy Statement fails to disclose material information concerning

the potential conflicts of interest faced by GP insiders.

      40.    The Proxy Statement fails to disclose whether any of GP’s executive

officers or directors is continuing their employment following consummation of

the Proposed Transaction, as well as the details of all employment and retention-



                                        - 13 -
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.14 Filed 09/10/21 Page 14 of 19




related discussions and negotiations that occurred between LTG and GP’s

executive officers, including who participated in all such communications, when

they occurred and their content. The Proxy Statement further fails to disclose

whether any of LTG’s proposals or indications of interest mentioned management

retention in the combined company following the Proposed Transaction or the

purchase of or participation in the equity of the surviving corporation.

      41.    Communications regarding post-transaction employment and merger-

related benefits during the negotiation of the underlying transaction must be

disclosed to shareholders.    This information is necessary for shareholders to

understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent

fiduciaries from acting solely in the best interests of the Company’s stockholders.

      42.    The omission of this information renders the statements in the

“Background of the Merger” and “Interests of Directors and Executive Officers in

the Merger” sections of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

      43.    The Individual Defendants were aware of their duty to disclose the

above-referenced omitted information and acted negligently (if not deliberately) in

failing to include this information in the Proxy Statement. Absent disclosure of the

foregoing material information prior to the stockholder vote on the Proposed




                                        - 14 -
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.15 Filed 09/10/21 Page 15 of 19




Transaction, Plaintiff and the other GP stockholders will be unable to make an

informed voting decision on the Proposed Transaction and are thus threatened with

irreparable harm warranting the injunctive relief sought herein.

                              CLAIMS FOR RELIEF

                                       COUNT I

     Claims Against All Defendants for Violations of Section 14(a) of the
          Exchange Act and Rule 14a-9 Promulgated Thereunder

      44.    Plaintiff repeats all previous allegations as if set forth in full.

      45.    During the relevant period, defendants disseminated the false and

misleading Proxy Statement specified above, which failed to disclose material facts

necessary to make the statements, in light of the circumstances under which they

were made, not misleading in violation of Section 14(a) of the Exchange Act and

SEC Rule 14a-9 promulgated thereunder.

      46.    By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the Proxy

Statement. The Proxy Statement was prepared, reviewed, and/or disseminated by

the defendants. It misrepresented and/or omitted material facts, including material

information about the Company’s financial projections, the data and inputs

underlying the financial valuation analyses that support the fairness opinion

provided by Jefferies and potential conflicts of interest faced by Company insiders.




                                         - 15 -
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.16 Filed 09/10/21 Page 16 of 19




The defendants were at least negligent in filing the Proxy Statement with these

materially false and misleading statements.

      47.     The omissions and false and misleading statements in the Proxy

Statement are material in that a reasonable stockholder would consider them

important in deciding how to vote on the Proposed Transaction.

      48.     By reason of the foregoing, the defendants have violated Section 14(a)

of the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      49.     Because of the false and misleading statements in the Proxy

Statement, Plaintiff is threatened with irreparable harm, rendering money damages

inadequate.    Therefore, injunctive relief is appropriate to ensure defendants’

misconduct is corrected.

                                       COUNT II

            Claims Against the Individual Defendants for Violations of
                       Section 20(a) of the Exchange Act

      50.     Plaintiff repeats all previous allegations as if set forth in full.

      51.     The Individual Defendants acted as controlling persons of GP within

the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of

their positions as officers and/or directors of GP, and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false

statements contained in the Proxy Statement filed with the SEC, they had the

power to influence and control and did influence and control, directly or indirectly,



                                          - 16 -
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.17 Filed 09/10/21 Page 17 of 19




the decision-making of the Company, including the content and dissemination of

the various statements which Plaintiff contends are false and misleading.

      52.    Each of the Individual Defendants was provided with or had unlimited

access to copies of the Proxy Statement and other statements alleged by Plaintiff to

be misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be

corrected.

      53.    In particular, each of the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company, and,

therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised

the same. The Proxy Statement at issue contains the unanimous recommendation

of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

      54.    In addition, as the Proxy Statement sets forth at length, and as

described herein, the Individual Defendants were each involved in negotiating,

reviewing, and approving the Proposed Transaction.            The Proxy Statement

purports to describe the various issues and information that they reviewed and

considered—descriptions the Company directors had input into.




                                        - 17 -
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.18 Filed 09/10/21 Page 18 of 19




      55.   By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.

      56.   As set forth above, the Individual Defendants had the ability to

exercise control over and did control a person or persons who have each violated

Section 14(a) and SEC Rule 14a-9, promulgated thereunder, by their acts and

omissions as alleged herein. By virtue of their positions as controlling persons,

these defendants are liable pursuant to Section 20(a) of the Exchange Act. As a

direct and proximate result of defendants’ conduct, GP’s stockholders will be

irreparably harmed.

                           PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in his favor on behalf of GP, and against

defendants, as follows:

      A.    Preliminarily and permanently enjoining defendants and all persons

            acting in concert with them from proceeding with, consummating, or

            closing the Proposed Transaction and any vote on the Proposed

            Transaction, unless and until defendants disclose and disseminate the

            material information identified above to GP stockholders;




                                     - 18 -
Case 2:21-cv-12124-GAD-APP ECF No. 1, PageID.19 Filed 09/10/21 Page 19 of 19




     B.    In the event defendants consummate the Proposed Transaction,

           rescinding it and setting it aside or awarding rescissory damages to

           Plaintiff;

     C.    Declaring that defendants violated Sections 14(a) and/or 20(a) of the

           Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

     D.    Awarding Plaintiff the costs of this action, including reasonable

           allowance for Plaintiff’s attorneys’ and experts’ fees; and

     E.    Granting such other and further relief as this Court may deem just and

           proper.

                                JURY DEMAND

     Plaintiff demands a trial by jury.

Dated: September 10, 2021                          WEISSLAW LLP


                                            By /s/ Richard A. Acocelli
                                               Richard A. Acocelli
                                               1500 Broadway, 16th Floor
                                               New York, New York 10036
                                               Tel: (212) 682-3025
                                               Fax: (212) 682-3010
                                               Email: racocelli@weisslawllp.com

                                                   Attorneys for Plaintiff




                                          - 19 -
